DETAILED ACTION
This is the first Office Action regarding application number 17/666,664, filed on 02/08/2022, which claims priority to provisional application number 63/151,413, filed on 02/19/2021.
This action is in response to the Applicant’s Response received 10/24/2022.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-13) in the reply received on 10/24/2022 is acknowledged.

Status of Claims
Claims 1-20 are currently pending.
Claims 14-20 are withdrawn.
Claims 1-13 are examined below.
No claim is allowed.
The examiner did not find prior art references that, alone or in combination, teach or suggest the features recited in claim 1. The closest prior art reference, BALDO (US 2007/0119496 A1), generally describes a photovoltaic device having an antenna 1110 configured to convert incoming photonic energy into polaritons, said antenna electrically connected to electrode 1120 of a reaction cell (reaction center 1130) (paras. 56-57).

    PNG
    media_image1.png
    479
    403
    media_image1.png
    Greyscale

BALDO, however, does not describe expressly the arrangement of the antenna layer with respect to the first and second portions of the first electrode.
Withdrawn claims will not be rejoined until they incorporate the allowable subject matter of claim 1.

Claim Objections
Claims 1, 3, and 12 are objected to because of the following informalities:
Claims 1 and 12 each recites “the polaritonic antenna” instead of “the polaritonic antenna layer”.
Claim 3 recites “the acceptor” instead of “the acceptor material”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that “the second portion intersects the first portion”, but claim recites that the first portion is an area different than the second portion. The examiner cannot understand how the first and second portions can simultaneously be different from intersecting areas. The broadest reasonable interpretation of the term “intersecting” implies that there is some shared overlapping area by both the first and second portions.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721